J-S52041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRISTIAN JONES                             :
                                               :
                        Appellant              :   No. 1050 EDA 2019

          Appeal from the Judgment of Sentence Entered March 5, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002081-2018


BEFORE:       PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED DECEMBER 22, 2020

        Appellant, Tristian Jones, appeals from the judgment of sentence

entered in the Court of Common Pleas of Montgomery County following his

conviction by a jury on the charges of first-degree murder, murder of an

unborn child of the first-degree, and possession of an instrument of crime.1

After a careful review, we affirm.

        The relevant facts and procedural history are as follows: On February

19, 2018, at approximately 3:20 a.m., in response to a 911 call, the police

went     to   the    apartment   of   Eboney   White    in   Cheltenham   Township,

Pennsylvania. In the master bedroom, the police discovered the deceased


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2502(a), 2604(a)(1), and 907(a), respectively.
J-S52041-20


victim, Eboney White, who was eight months pregnant with Appellant’s child.

Ms. White had suffered multiple stab wounds. Ms. White’s daughters, A.G.

and E.G., were in the apartment at the time of the murder.

      Based on their investigation, including statements from twelve-year-old

A.G., surveillance videos, and Appellant’s cell phone records, the police

determined that Appellant was the attacker. Accordingly, Appellant was

arrested, appointed counsel, and proceeded to a jury trial.

      At the conclusion of trial, the jury convicted Appellant of the offenses

indicated supra. On March 5, 2019, the trial court sentenced Appellant to an

aggregate of life in prison.

      On March 15, 2019, Appellant filed a timely, counseled post-sentence

motion, which the trial court denied on March 19, 2019. This timely, counseled

appeal followed on April 10, 2019, and all Pa.R.A.P. 1925 requirements have

been met.

      On appeal, Appellant sets forth the following issues in his “Statement of

the Questions Involved” (verbatim):

      1. Did the trial court err in entering judgment against Appellant
         where the Commonwealth failed to present sufficient evidence
         to prove that Appellant was the person who committed these
         offenses?
      2. Did the trial court err in denying Appellant’s post-sentence
         motions where the verdict at trial was against the weight of the
         evidence?
      3. Did the trial court err in admitting the out-of-court statements
         of A.G. where those statements were inadmissible hearsay?




                                      -2-
J-S52041-20



Appellant’s Brief at 7 (suggested answers omitted).2

        Appellant contends the evidence was insufficient to sustain his

convictions.

               The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying the above test, we
        may not weigh the evidence and substitute our judgment for the
        fact-finder. In addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence. Any doubts regarding a defendant’s guilt
        may be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact may
        be drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the finder of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.

Commonwealth v. Brooks, 7 A.3d 852, 856-57 (Pa.Super. 2010) (citations

omitted).

        Here, Appellant’s sufficiency argument is specific in nature as he avers

the evidence was insufficient to prove that he was, in fact, the person who

committed the crimes. As such, we need not conduct a thorough review of

the evidence to determine whether it can support a finding that all of the

elements have been met. Rather, we will focus on the specific issue raised by


____________________________________________


2   We have renumbered Appellant’s issues.

                                           -3-
J-S52041-20


Appellant: whether the evidence was sufficient to establish that Appellant was

the perpetrator of the crimes.

      In addressing Appellant’s sufficiency of the evidence claim, the trial

court indicated the following in its Rule 1925(a) opinion:

             Instantly, [Appellant] was engaged in an extra-marital affair
      with Eboney White which resulted in Ms. White becoming pregnant
      with a son. (N.T. Trial by Jury, 2/28/19, at 135). Ms. White was
      approximately thirty-four (34) weeks pregnant at the time of the
      murder. (N.T. Trial by Jury, 3/4/19, at 22). Ms. White knew
      [Appellant] had not told his wife or family about these
      developments and, during her conversation with [Appellant] over
      text messaging, Ms. White confronted [Appellant] over his refusal
      to inform his family. (See generally N.T. Trial by Jury, 2/26/19,
      at 84-159). On February 8, 2018, Ms. White texted [Appellant]
      an ultimatum which stated: “Anyway, I’m not looking for your
      empathy. That just isn’t going to happen. I do want to let you
      know that I am no longer going to be complicit in this secret you
      are keeping from your family. So you have until the end of next
      week for them to hear from you or they will hear it from me, and
      if you don’t speak to me anymore because of it, I don’t care.” (Id.
      at 107)[.] Ms. White later texted: “Clearly you care only about
      your own selfish games, so I’m going to put my son first, and I
      will make sure both of our families are aware of his impending
      arrival.” (Id. at 108). Ms. White also informed her mother,
      Ernestine Scott, on February 15, 2018, that she suspected
      [Appellant] was being deceitful about the baby and was not fully
      committed to the pregnancy. (N.T. Trial by Jury, 2/22/19, at 226-
      28).
             The arguments between Ms. White and [Appellant]
      continued until February 16, 2018, at which time [Appellant]
      inform[ed] Ms. White via text message that he informed his wife
      and children about their relationship and the pregnancy. (N.T.
      Trial by Jury, 2/26/19, at 138, 144). [Appellant] even described
      the reactions of his wife and children to Ms. White. (Id. at 138,
      144-45). [Appellant] also claimed that as part of this
      conversation, he told his children that sex out of wedlock is a sin.
      (Id. at 149-50).
           On February 18, 2018, [Appellant] and Ms. White texted
      each other to set up a lunch meeting for the next day in which

                                     -4-
J-S52041-20


     their families would meet. (Id. at 155). Around midnight on
     February 19, 2018, Ms. White asked if the lunch/brunch could take
     place at 11:00 a.m., but [Appellant] said he would rather the
     meeting take place at 1:00 p.m. (Id. at 156).
            Jennifer Jones, [Appellant’s] wife, testified that she had no
     knowledge of [Appellant’s] affair with Ms. White or the fact that
     he had impregnated Ms. White. (N.T. Trial by Jury, 2/27/19, [at]
     52-55). [Appellant] and Ms. Jones were previously living in
     separate residences due to another extra-marital affair
     [Appellant] had engaged in, but [Appellant] had moved back in
     and was living in Ms. Jones’ apartment at [***] Johnson Street in
     Philadelphia, PA, in February 2018. (Id. at 49-52). Ms. Jones
     also testified that [Appellant] had never told their children about
     his relationship with Ms. White or her pregnancy. (Id.). Ms. Jones
     further testified that [Appellant] had never told her about any
     upcoming meeting with Ms. White in which they would figure out
     how to make it work with the new child. (Id.). [Appellant’s]
     father, Mason Russell Jones, also testified that [Appellant] had
     never told him that he was having an extra-marital affair or that
     Ms. White was pregnant with his child. When [Appellant] spoke
     with his father following the murder[,] he claimed that the baby
     was not his. (Id. at 28-29).
           On February 17, 2018, [Appellant] met with his close friend,
     Aaron Mitchum, at a bar. (Id. at 116-17). Mr. Mitchum testified
     that [Appellant] indicated he was unhappy about Ms. White’s
     pregnancy and that [Appellant] said he did not have a plan for
     when the baby was born. (Id. at 119).
           Ms. Jones informed authorities that she last saw [Appellant]
     on February 18, 2018[,] at 4:30 p.m. when she went to dinner
     with [Appellant’s] parents. (N.T. Trial by Jury, 2/27/19, at 60-
     Commonwealth Exhibit 315). [Appellant] did not attend the
     dinner and Ms. Jones stated that [Appellant] informed her that he
     was going to work that night to clean buildings with a friend
     named Pat Wilkerson. (Id. at 56-57). An examination by
     authorities revealed [Appellant] had not worked for Pat Wilkerson
     since 2017 and there were no records of [Appellant] being
     employed anywhere since September 2017. (N.T. Trial by Jury,
     3/4/19, at 91). The parties also stipulated that, if Pat Wilkerson
     were called to testify, he would confirm the last time [Appellant]
     did any work for Mr. Wilkerson was [in] June 2017 and [Appellant]
     was not working for Mr. Wilkerson at any time from February 18-
     19, 2018. (N.T. Trial by Jury, 2/27/19, at 114). [Appellant] did
     not have the keys to Ms. Jones’ apartment, but could access

                                    -5-
J-S52041-20


     interior parts of the apartment building. (Id. at 58-59). Ms. Jones
     indicated she next saw [Appellant] at approximately 5:30 a.m. on
     February 19, 2018, when she let him into her apartment after he
     had called her. (Id. at 62). Ms. Jones explained that she assumed
     he was returning home from work at that time as he had similar
     work schedules in the past. (Id.).
            On February 18, 2018, at 7:06 p.m., [Appellant] [was]
     caught on surveillance cameras at a Burlington Coat Factory in the
     vicinity of Ms. White’s home in Cheltenham, PA. (Id. at 134). The
     Burlington Coat Factory [L]oss Prevention Officer, Kevin
     Cromwell, testified that the video and the sales record indicates
     [Appellant] purchased a gray hooded sweatshirt, gray
     sweatpants, a knife[,] and a chopping board. (Id. at 139, 146).
     Mr. Cromwell testified that the knife was silver. (Id. at 150). The
     surveillance video also indicates [Appellant] was wearing tan
     Timberland boots while he [was] inside [of] the Burlington Coat
     Factory. (N.T. Trial by Jury, 3/4/19, at 102). [Appellant] exited
     the Burlington Coat Factory at 7:23 p.m. (N.T. Trial by Jury,
     2/27/19, at 140).
           [Appellant] subsequently entered a Wendy’s restaurant at
     7:33 p.m. (Id. at 167). Surveillance video obtained from the
     Wendy’s show[s] [Appellant] wearing the same tan Timberland
     boots he is seen wearing in the Burlington Coat Factory
     surveillance video. (Id. at 169). [Appellant] is later seen from
     surveillance video traveling on a SEPTA bus towards his home and
     wearing the same tan Timberland boots. (N.T. Trial by Jury,
     3/4/19, at 104). [Appellant] is also seen holding a Burlington Coat
     Factory bag. (Id.).
           On February 19, 2018, at approximately 3:20 a.m.,
     authorities responded to Eboney White’s apartment due to a
     reported argument and located Ms. White deceased inside the
     master bedroom upon their arrival at the scene. (N.T. Trial by
     Jury, 2/22/19, at 67-68, 80). Officers observed the victim had
     sustained multiple stab wounds. (Id. at 96-97). Ms. White’s
     daughters, A.G. and E.G., were present at the scene when the
     police arrived. (Id. at 75, 81). Authorities spoke with A.G. who
     indicated a man in a gray hooded sweatshirt and a mask had
     stabbed her mother. (Id. at 171). Authorities interviewed A.G.
     several hours later[,] and she again indicated a man in a gray
     hooded sweatshirt and a mask had stabbed her mother. A.G. also
     stated the assailant was wearing tan Timberland boots. (N.T. Trial
     by Jury, 2/27/19, at 162).


                                    -6-
J-S52041-20


            Later that day, a forensic interview was conducted with A.G.
     at a child advocacy center named Mission Kids. (N.T. Trial by Jury,
     2/25/19, at 107). During the interview, A.G. stated that [at]
     approximately 2:00 a.m. she saw a man in the doorway of her
     mother’s bedroom who she thought may be [Appellant]. (Id. at
     112-13-Commonwealth Exhibit 330-(b)).            A.G. subsequently
     described that the individual she had observed had a similar build,
     stance[,] and mannerisms as [Appellant]. (Id.). She specifically
     described the build as medium and the height as 6’2”. (Id. at
     113). A.G. stated that she had previously seen [Appellant] inside
     their apartment late at night. (Commonwealth Exhibit 330-(b)).
     A.G. indicated she subsequently went back to sleep and, around
     2:45 a.m., she heard screaming emanating from her mother’s
     bedroom. (Id.). Upon entering the bedroom, A.G. observed that
     the man she had seen earlier was stabbing her mother. (Id.).
     A.G. stated the male was wearing a gray sweat suit set, which
     included gray sweatpants, a gray sweatshirt, a hood, and a black
     mask with words. (Id.). A.G. also stated the man was wearing
     brown Timberland boots. (Id.). A.G. indicated that she screamed
     at the assailant to stop hurting her mother, and he lunged at her
     with a knife in his hand. (Id.). A.G. subsequently retreated to
     her bathroom where she called 911. (Id.).
           A.G. subsequently took part in a second interview at Mission
     Kids on March 17, 2018. (N.T. Trial by Jury, 2/22/19, at 115).
     During this interview, A.G. provided more details which she had
     remembered, including the fact that she observed the assailant
     leaning against the wall in the same manner that [Appellant]
     would stand against the wall at the opening to the kitchen while
     he was watching her mother cook. (N.T. Trial by Jury, 2/22/19-
     Commonwealth Exhibit 331-(c)). A.G. also referenced how the
     assailant’s body frame matched [Appellant’s] build. (Id.).
           During her testimony at trial, A.G. restated this description
     of the events she witnessed on the night of the murder. (See
     generally N.T. Trial by Jury, 2/22/19, at 9-59). A.G. also
     indicated the knife she observed the assailant using was silver and
     small to medium in size. (Id. at 37). A.G. further indicated that
     the assailant’s body frame was different from her father, David
     Gardner’s, body frame. (Id. at 57). A.G. testified that she had
     no doubt that [Appellant] was the one she saw murdering her
     mom on February 18, 2018. (Id. at 58).
           Bryant McKay, [Jr.], an individual who knew [Appellant]
     from his childhood[,] testified that he was visiting his girlfriend at
     the [same apartment complex where Ms. Jones lived] on February

                                     -7-
J-S52041-20


     18, 2018. (N.T. Trial by Jury, 2/27/19, at 176, 179). Mr. McKay
     explained that at approximately 1:15 a.m. he went to the “C”
     building laundry room to put his clothes in the dryer. (Id. at 181).
     Mr. McKay recalled that no one else was present in the laundry
     room at that time. (Id.). Mr. McKay stated that he returned to
     the laundry room at 4:40 a.m. to retrieve his clothes from the
     dryer. (Id. at 182, 188). When Mr. McKay entered the laundry
     room, he observed [Appellant] bent over the sink with the water
     running. (Id. at 182). Mr. McKay described [Appellant] as
     “aggressively cleaning himself.” (Id. at 183). Mr. McKay asked
     [Appellant] if he was alright and [Appellant] replied “yea, yea,
     yea, I’m cool, I’m cool,” but continued to aggressively wash
     himself at the sink. (Id. at 184). [Appellant] had his shirt up and
     was washing his body. (Id.).
           Ernestine Scott received the news in the early morning
     hours on February 19, 2018, indicating her daughter had been
     murdered. (N.T. Trial by Jury, 2/22/19, at 240). Ms. Scott
     contacted [Appellant’s] parents about the news and informed
     them that Ms. White was carrying [Appellant’s] child. (Id. at
     241). [Appellant’s] parents did not seem to know about the
     pregnancy at this time. (Id.). Ms. Scott asked [Appellant’s]
     parents to have [Appellant] call her. (Id. at 244). [Appellant]
     eventually called Ms. Scott back and after she informed him of the
     news [Appellant] immediately blamed David Gardner, the father
     of Ms. White’s children. (Id. at 244-45). Ms. Scott also informed
     [Appellant] that he needed to call the police. (Id. at 245).
           [Appellant] reached out to authorities at 8:43 a.m. on
     February 19, 2018, and subsequently met with them. (N.T. Trial
     by Jury, 3/4/19, at 63). During the meeting, [Appellant]
     accompanied authorities to his home and provided them with
     clothes he claimed to have been wearing on February 18, 2018.
     (Id. at 64). This clothing included a pair of black Timberland
     boots, a pair of jeans, a maroon t-shirt, and a gray thermal shirt.
     (Id.). During the course of this meeting, authorities received
     screen shots from the Wendy’s surveillance footage for February
     18, 2018, and observed that the clothing [Appellant] had provided
     did not match the clothing depicted in the footage. (Id. at 67).
     Authorities subsequently accompanied [Appellant] back to his
     apartment, but he was unable to provide the clothes he was
     wearing in the Wendy’s footage. (Id. at 67-68). [Appellant]
     instead provided a pair of pink sneakers. (Id. at 68). When
     authorities later obtained a search warrant for [Appellant’s]
     apartment, they were unable to find any of the clothing

                                    -8-
J-S52041-20


     [Appellant] was wearing in the Wendy’s video. (Id. at 72).
     Authorities did, however, find an empty box for tan Timberland
     boots. (Id.).
            Authorities documented [Appellant’s] height and weight
     during their meeting and noted that he was around 6’2” or 6’3”
     and weighed about 220 lbs. (Id. at 80). Authorities also observed
     that [Appellant] had fresh cuts on his right and middle ring fingers.
     (Id. at 82). A glue like substance appeared to have been used to
     seal these wounds and there was some magic marker coloring on
     the wounds and on [Appellant’s] hands. (Id. at 82-83). During
     this meeting, [Appellant] also provided the numbers for two (2)
     cellular phones he possessed and provided written consent to
     authorities to download the contents of these phones. (Id. at 90).
            Upon receiving and viewing the surveillance footage from
     Burlington Coat Factory, authorities procured a search warrant to
     search for the items [Appellant] had purchased but were unable
     to find any of these items. (Id. at 97). Authorities had previously
     executed a search warrant for a gray sweatshirt and sweatpants
     and were unable to find these items. (Id. at 96-97). During the
     entire course of their investigation, authorities were unable to find
     any of the items [Appellant] was wearing in the Wendy’s video or
     the items he purchased in the Burlington Coat Factory video. (Id.
     at 105, 115-16).
           Jennifer Jones testified that [Appellant] owned a pair of tan
     Timberland boots. (N.T. Trial by Jury, 2/27/19, at 65). Ms. Jones
     further testified that she had never seen the gray sweatshirt,
     knife, and cutting board [Appellant] had purchased from
     Burlington Coat Factory on February 18, 2018. (Id. at 84-87).
     Ms. Jones indicated that when she was with [Appellant] on
     February 17 and 18, 2018, she did not notice any cuts on his
     hands. (Id. at 65-66). Ms. Jones noted that this was something
     she would have noticed since she is “very observant.” (Id. at 66).
     [Appellant’s] friend, Aaron Mitchum, also indicated that during his
     time with [Appellant] at the bar on February 17, 2018, he did not
     notice any cuts on [Appellant’s] hands. (Id. at 121).
           Detective William Mitchell, an expert in cell details records,
     cell site tower mapping, and forensic cell phone analysis
     conducted a cell site analysis of the two phones [Appellant]
     provided to authorities. (N.T. Trial by Jury, 2/26/19, at 32).
     Detective Mitchell found that one of [Appellant’s] cell phones was
     accessing cell sites in the vicinity of the Wendy’s restaurant and
     the Burlington Coat Factory on February 18, 2018, at 6:55 p.m.


                                     -9-
J-S52041-20


     (Id. at 39-40). The phone remains in that vicinity until 8:05 p.m.,
     at which time the phone accessed sites in the vicinity of
     [Appellant’s] residence. (Id. at 41). This cell phone remained
     using the site in this area until there is a gap in usage from 12:39
     a.m. until 3:23 a.m. (Id. at 41-42). At 3:23 and 3:25 a.m., this
     cell phone sent two (2) outgoing text messages to Ms. White’s cell
     phone stating respectively: “Just woke back up. You up?” and
     then “Just thinking. I really hope all this ends well. I don’t want
     this to affect the kids negatively.” (Id. at 59). The phone
     accessed a cell site in the vicinity of [Appellant’s] residence when
     sending these messages. (Id. at 42-43). There is another period
     of inactivity until 5:43 a.m. when this phone again sends text
     messages to Ms. White’s phone. (Id. at 43). The phone is again
     using cell tower sites in the vicinity of [Appellant’s] residence at
     this time.      (Id.).    Detective Mitchell presented a video
     demonstration in which he illustrated how [Appellant’s] cell phone
     had the capability of prescheduling text messages to be sent at a
     designated time in the future. (Id. at 45).
            In the event [Appellant] did not preschedule these text
     messages, authorities measured the distance between
     [Appellant’s] apartment and Ms. White’s apartment to be 1.85
     miles. Authorities performed an experimental walk along this
     route at a “comfortable pace” on a Sunday night around 3:00 a.m.
     and found it took approximately thirty-five (35) minutes. (Id. at
     109). Authorities also experimented with driving the most direct
     route between the two residences on a Sunday night [at] around
     3:00 a.m. and found that while driving at a normal pace it took
     approximately six (6) minutes. (Id.). Therefore, assuming the
     murder took place [at] approximately 2:45 a.m. and [Appellant]
     fled shortly afterwards, he would have had ample time to get back
     to his residence and send these two text messages regardless of
     his mode of travel.
           Forensic Pathologist Khalil Wardak of the Montgomery
     County Coroner’s Office testified that Ms. White died from multiple
     stab wounds and [the] cause of death for the unborn child was
     intrauterine death due to maternal stab wounds. (N.T. Trial by
     Jury, 2/28/19, at 205-06). Dr. Wardak indicated that Ms. White
     had defensive wounds which were consistent with an attempt to
     block her attacker. (Id. at 211-12). Dr. Wardak testified that one
     of Ms. White’s neck wounds was so deep it did not allow her brain
     to receive oxygenated blood or return deoxygenated blood. (Id.
     at 217). This wound cut through bone and artery. (Id. at 218).



                                    - 10 -
J-S52041-20


     Dr. Wardak indicated this wound would have caused death within
     one minute. (Id. at 218).
                                 ***
            Dr. Wardak further testified that he examined the knife,
     which authorities had purchased at the Burlington Coat Factory
     [and which was an exact replica of the knife purchased by
     Appellant]. [T]his knife was consistent with the stab wounds Ms.
     White had sustained. (Id. at 19). Dr. Wardak also indicated that
     slip injuries occur when an aggressor’s hand slips and cuts itself
     on the knife. (Id. at 26). This hand slippage can occur when
     there is an abundance of blood, such as in the instant matter,
     which causes the knife to become slippery. (Id.). This slippage
     can also occur where the aggressor stabs into bone, such as in the
     instant matter, thereby causing the hand to slip and cut itself.
     (Id.). Dr. Wardak concluded that [Appellant’s] hand injuries were
     consistent with slip injuries and also consistent with an individual
     who would be utilizing a knife similar to the one [Appellant]
     purchased from Burlington Coat Factory. (Id. at 28).
           With respect to David Gardner, the father of Ms. White’s
     children, A.G. and E.G., he acknowledged during [his] testimony
     that he had been physically abusive in the past to Ms. White in
     part due to his alcoholism. (N.T. Trial by Jury, 2/25/19, at 206).
     Following one of these incidents in 2017, Mr. Gardner moved to
     South Carolina. (Id. at 206-07). Mr. Gardner also acknowledged
     that he had a verbal confrontation with Ms. White in November
     2017 when he traveled to Pennsylvania for a child support
     hearing. (Id. at 207-10). Mr. Gardner insisted this confrontation
     never became physical. (Id. at 210). Mr. Gardner subsequently
     made the decision to move back to Pennsylvania in 2018 to be
     closer to his mother and daughters. (Id. at 211).
            Mr. Gardner lived with his mother, Veonda Gardner, in the
     Mount Airy section of Philadelphia when he moved back to
     Pennsylvania. (Id. at 216). On February 18, 2018, Mr. Gardner
     spent the morning at his friend, Angela Yanni’s, house. (Id. at
     212). Following his departure from Ms. Yanni’s home, Mr. Gardner
     took the bus to his mother’s house and arrived at approximately
     2:30 p.m. (Id. at 216, 256). Mr. Gardner stayed at this home the
     rest of the evening due to a job interview he had the next morning.
     (Id.). During this time period, he had dinner with his mother and
     her fiancé and went upstairs to his room at approximately 8:00
     p.m. to watch television and go to sleep. (Id. at 217). Mr.
     Gardner’s mother and her fiancé were still in the downstairs


                                    - 11 -
J-S52041-20


     portion of the house when he went to sleep. (Id.). Mr. Gardner
     was awoken later in the night by phone calls to his cell phone from
     his father and his uncle indicating Ms. White had been murdered.
     (Id. at 220-22). Mr. Gardner subsequently received a ride from
     his mother to the crime scene and gave a statement to the police.
     (Id. at 224, 226). Authorities asked Mr. Gardner if they could
     have his cell phone number and look at his cell phone, and he
     obliged. (Id. at 227). Mr. Gardner also provided the clothing he
     was wearing the night before in response to a police request.
     (Id.). Mr. Gardner also allowed authorities to search his room
     and take pictures of his face and body. (Id. at 227-28). As the
     investigation into the murder progressed, Mr. Gardner, who had
     moved to Florida in the meantime, flew up to Montgomery County
     multiple times of his own free will to speak with investigators. (Id.
     at 239).
           Veonda Gardner testified and confirmed that Mr. Gardner
     was with Ms. Yanni in the morning and early afternoon of February
     18, 2018, and [he] returned home at 2:30 p.m. (Id. at 150). Ms.
     Gardner also indicated Mr. Gardner had dinner with her at her
     home that night and went upstairs to bed at approximately 8:00
     p.m. (Id. at 150-51). Ms. Gardner stated her home is equipped
     with an alarm system which has motion detectors covering the
     downstairs area and, when armed, will begin beeping loudly in the
     event anyone begins walking around. (Id. at 152-53). The alarm
     also covered the exterior of the house and ingress/egress areas
     such as the door. (Id. at 152). On the night of February 18,
     2018, Ms. Gardner set the alarm at approximately 9:30 p.m. or
     10:00 p.m. and went upstairs. (Id. at 153). Around 1:15 a.m.,
     Ms. Gardner looked into her son’s room and saw that he was
     sleeping. (Id. at 154). Following her activation of the alarm, Ms.
     Gardner did not hear any beeps indicating someone was walking
     around downstairs. (Id. at 156). Ms. Gardner further indicated
     that no beeps from the alarm had awoken her during the night
     and had the alarm beeped she would have easily been awoken
     due to the volume of the system. (Id. at 173).
             Jerry Scott, Veonda Gardner’s fiancé, also confirmed that
     when he went to bed at approximately midnight, Mr. Gardner was
     still inside his room. (Id. at 181). Mr. Scott testified that when
     he woke up at 4:20 a.m., he walked by Mr. Gardner’s room and
     observed that he was inside sleeping. (Id. at 185). Mr. Scott
     indicated that he had to turn off the alarm when he went
     downstairs that morning, which confirms it had been activated the
     previous evening. (Id. at 188). Mr. Scott confirmed that he had

                                    - 12 -
J-S52041-20


      not heard any beeping from the system overnight and the beeping
      sound, which is triggered by motion in the downstairs area, would
      have typically woken him up. (Id.). Mr. Scott also testified that
      the alarm will be triggered when the door is ajar. (Id. at 177).
      In the event the alarm was triggered, the security company would
      call, but they did not receive any calls that day. (Id. at 198).
             Detective Todd Richard of the Montgomery County Detective
      Bureau confirmed that Mr. Gardner provided his phone number
      [and] clothing, and he allowed authorities to take pictures of his
      body and search his room. (N.T. Trial by Jury, 3/4/19, at 56-58).
      Detective Richard indicated that he did not observe any fresh
      injuries on Mr. Gardner’s hands when he spoke with him on
      February 19, 2018. (Id. at 59). Detective Richard also spoke
      with Ms. Yanni, Mr. Gardner’s mother, and her fiancé, and had the
      opportunity to examine the cell site data for Mr. Gardner’s phone
      showing the locations of his phone on February 18 and 19, 2018.
      (Id. at 61). The detective testified that the information Mr.
      Gardner had provided regarding his whereabouts was “perfectly
      consistent” with his conversations with these individuals and his
      examination of the cell site data. (Id. at 62). Detective Richard
      also confirmed that Mr. Gardner’s mother did indeed have an
      alarm system in her home. (Id.).
            When viewed in a light most favorable to the
      Commonwealth, as the verdict winner, the evidence was sufficient
      to establish [Appellant] was the assailant who murdered Eboney
      White [and her unborn child].

Trial Court Opinion, filed 2/3/20, at 34 -44 (footnote and bold omitted).

      We agree with the trial court’s analysis in this regard, and applying the

requisite standard of review, we conclude the evidence was sufficient to

establish Appellant was the person who stabbed Ms. White.        See Brooks,

supra.

      We specifically reject Appellant’s contention that “the Commonwealth

relied on tenuous inferences and speculation[.]” Appellant’s Brief at 25. A.G.

witnessed her pregnant mother’s murder. Her statements to authorities, as


                                    - 13 -
J-S52041-20


well as her in-court testimony identifying Appellant as her mother’s attacker,

and the extensive circumstantial evidence, sufficiently proved that Appellant

was the perpetrator of the crimes. See Commonwealth v. Chambers, 528

Pa. 558, 599 A.2d 630 (1991) (indicating circumstantial evidence alone may

be sufficient to sustain a conviction so long as the combination of the evidence

links the accused to the crime beyond a reasonable doubt).

       Appellant next contends the jury’s verdict is against the weight of the

evidence. Specifically, Appellant avers A.G.’s identification of him as the

attacker is unreliable, particularly when weighed against the evidence

suggesting A.G.’s father, David Gardner, was the attacker, thus rendering the

jury’s verdict against the weight of the evidence.3

       When considering challenges to the weight of the evidence, we apply

the following precepts.       “The weight of the evidence is exclusively for the

finder of fact, who is free to believe all, none[,] or some of the evidence and

to determine the credibility of the witnesses.” Commonwealth v. Talbert,

129 A.3d 536, 545 (Pa.Super. 2015) (quotation marks and quotation

omitted). Resolving contradictory testimony and questions of credibility are

matters for the finder of fact. Commonwealth v. Hopkins, 747 A.2d 910,

917 (Pa.Super. 2000). It is well-settled that we cannot substitute our

judgment for that of the trier of fact. Talbert, supra.


____________________________________________


3 Appellant adequately preserved his weight claim in the lower court. See
Pa.R.Crim.P. 607.

                                          - 14 -
J-S52041-20


      Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this Court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id.

      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court’s determination that the verdict
      is against the weight of the evidence. One of the least assailable
      reasons for granting or denying a new trial is the lower court’s
      conviction that the verdict was or was not against the weight of
      the evidence and that a new trial should be granted in the interest
      of justice.

Id. at 546 (quotation omitted). Furthermore, “[i]n order for a defendant to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Id. (quotation marks and quotation omitted).

      Here, in rejecting Appellant’s weight of the evidence claim, the trial court

relevantly indicated the following:

            To the extent [Appellant] claims the identification testimony
      presented by A.G. was weak, tenuous, vague, and tainted, this
      claim is belied by the record. A.G. consistently stated, during
      every Mission Kids interview, police interview, and trial testimony,
      that the individual who was stabbing her mother was wearing a
      gray hooded sweatshirt, gray sweatpants, and tan Timberland
      boots. These are the same items [Appellant] was either wearing
      or purchased [at the Burlington Coat Factory] on the night of the
      murder. A.G. noted that the build of the assailant was similar to
      [Appellant] and that he leaned against the wall in the same
      manner as [Appellant]. A.G. also noted that this was not similar
      to David Gardner’s build….A.G.’s growing confidence that
      [Appellant] was the individual who committed these acts was due
      to her having time to reflect and collect her thoughts rather than

                                      - 15 -
J-S52041-20


      any undue influence placed upon her by authorities or family
      members. The jury found her testimony to be credible[.]
            To the extent [Appellant] contends the weight of the
      evidence demonstrates David Gardner was the assailant, this
      claim is also belied by the record. Mr. Gardner cooperated with
      the police at every opportunity and did not have any type of
      ultimatum hanging over him such as [Appellant].        Credible
      evidence demonstrated Mr. Gardner was in his room at his
      mother’s home at the time the murder occurred. Everything Mr.
      Gardner told detectives was able to be verified, unlike the
      materials [Appellant] provided to authorities.
            Therefore, the verdict was not so contrary to the weight of
      the evidence such that it shock one’s sense of justice.

Trial Court Opinion, filed 2/3/2020 at 46 (citation omitted).

      We conclude the trial court did not abuse its discretion in denying

Appellant’s challenge to the weight of the evidence. Talbert, supra. We note

the jury was free to determine the weight to be given to A.G.’s testimony, as

well as reject Appellant’s theory that David Gardner was the perpetrator. To

the extent Appellant requests that we re-weigh the evidence and assess the

credibility of the witnesses presented at trial, we decline to do so as it is a

task that is beyond our scope of review. See Commonwealth v. Collins, 70

A.3d 1245, 1251 (Pa.Super. 2013) (stating that “[a]n appellate court cannot

substitute its judgment for that of the finder of fact”). Accordingly, we find

no merit to Appellant’s weight of the evidence claim.

      In his final claim, Appellant contends the trial court erred in admitting

A.G.’s out-of-court statements, including the written statements A.G. made in

her diary, the oral statements A.G. made to the child forensic interview

specialist at Mission Kids, and the oral statements A.G. made to her

                                    - 16 -
J-S52041-20


grandmother (Ernestine Scott). Appellant contends A.G.’s out-of-court

statements were inadmissible hearsay not subject to an exception, and

therefore, the trial court erred in admitting the statements.

      Initially, we note:

      The standard of review employed when faced with a challenge to
      the trial court’s decision as to whether or not to admit evidence is
      well settled. Questions concerning the admissibility of evidence
      lie within the sound discretion of the trial court, and a reviewing
      court will not reverse the trial court’s decision absent a clear abuse
      of discretion. Abuse of discretion is not merely an error of
      judgment, but rather where the judgment is manifestly
      unreasonable or where the law is not applied or where the record
      shows that the action is a result of partiality, prejudice, bias or ill
      will.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa.Super. 2010) (citations

omitted).

      “Generally, an out-of-court statement is inadmissible at trial unless it

falls into one of the exceptions to the hearsay rule.” Commonwealth v.

Hunzer, 868 A.2d 498, 510 (Pa.Super. 2005). See also Pa.R.E. 801(c)(1)

(defining “hearsay” as statement that “(1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to

prove the truth of the matter asserted in the statement”), 803 (“Hearsay is

not admissible except as provided by these rules, by other rules prescribed by

the Pennsylvania Supreme Court, or by statute.”).




                                      - 17 -
J-S52041-20


       In the case sub judice, the trial court determined that A.G.’s out-of-

court statements were admissible under the Tender Years Hearsay Act.4

       Pennsylvania’s Tender Years Hearsay statute relevantly provides the

following:

       §5985.1. Admissibility of certain statements
       (a) General rule.--
       (1) An out-of-court statement made by a child victim or witness,
       who at the time the statement was made was 12 years of age or
       younger, describing any of the offenses enumerated..., not
       otherwise admissible by statute or rule of evidence, is admissible
       in evidence in any criminal or civil proceeding if:
       (i) the court finds, in an in camera hearing, that the evidence is
       relevant and that the time, content and circumstances of the
       statement provide sufficient indicia of reliability; and
       (ii) the child either:
       (A) testifies at the proceeding; or
       (B) is unavailable as a witness.

42 Pa.C.S.A. § 5985.1(1)(i)-(ii)(A)-(B) (bold in original).

       Here, there is no dispute that A.G. was twelve years old when she made

the challenged out-of-court statements, Appellant’s charged crimes were

enumerated under the Tender Years statute, A.G. testified at trial, and A.G.’s

statements were relevant.         See 42 Pa.C.S.A. § 5985.1. Rather, Appellant

contends the trial court erred in concluding “that the time, content and




____________________________________________


4We note the Commonwealth filed a pre-trial petition seeking to admit A.G.’s
out-of-court statements under the Tender Years Hearsay Act, and following a
hearing, the trial court granted the petition.

                                          - 18 -
J-S52041-20


circumstances of the statement[s] provide sufficient indicia of reliability[.]”

42 Pa.C.S.A. § 5985.1(a)(1)(i).

        Our Supreme Court has relevantly held:

               The “admissibility of this type of hearsay is determined by
        assessing the particularized guarantees of trustworthiness
        surrounding the circumstances under which the statements were
        uttered to the person who is testifying. To determine whether a
        child’s out-of-court statements are admissible under the [Tender
        Years Hearsay Act],
              a trial court must assess the relevancy of the
              statements and their reliability in accordance with the
              test enunciated in Idaho v. Wright.[5] Although the
              test is not exclusive, the most obvious factors to be
              considered include the spontaneity of the statements,
              consistency in repetition, the mental state of the
              declarant, use of terms unexpected in children of that
              age and the lack of a motive to fabricate.

Commonwealth v. Walter, 625 Pa. 522, 93 A.3d 442, 451 (2014) (quotation

marks and quotation omitted) (footnote added).

        Here, in determining there was sufficient indicia of reliability to permit

the admittance of A.G.’s out-of-court statements, which indicated Appellant

was the person who killed Ms. White,6 the trial court relevantly stated the

following:

____________________________________________


5   Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990).
6 Regarding A.G.’s out-of-court statements, which she made in her diary and
to the forensic examiner at Mission Kids, Appellant avers generally that A.G.’s
statements regarding the build and mannerisms of her mother’s attacker had
insufficient indicia of reliability. Regarding A.G.’s out-of-court statements,
which she made to her grandmother, Appellant contends A.G.’s specific



                                          - 19 -
J-S52041-20


             [T]he court held a hearing on the Tender Years exception.
       During the hearing, testimony revealed that A.G., the victim’s
       twelve-year-old daughter, made a 911 call to police on February
       19, 2018, to report a stabbing at her apartment on Maher Way in
       Elkins Park. (N.T. Hearing on Tender Years, 2/14/19, at 14).
       When police arrived at the scene at approximately 3:20 a.m., they
       located A.G. hiding in the bathroom of the apartment and found
       the [sic] A.G.’s mother stabbed to death inside the apartment.
       (Id. at 14). A.G. informed the police at the scene that a man
       wearing a gray sweatshirt and mask had stabbed her mother. (Id.
       at 21).
             Later that day, at approximately 9:30 a.m., a forensic
       interviewer met with A.G. at a child advocacy center known as
       Mission Kids. (Id. at 35). During this interview, which was
       videotaped, the interviewer utilized non-leading questions to get
       responses from A.G. (Id. at 32). A.G. demonstrated that she
       knew the difference between the truth and a lie and demonstrated
       that she could remember a past event and describe it accurately.
       (Id. at 35-36). During this interview, A.G. provided a detailed
       recitation of what she had observed a few hours before, including
       a physical description of the man in the gray sweatshirt and mask.
       (Mission Kids Interview, 2/19/18, at 9-19, 42). A.G. stated that
       [at] around 2:00 a.m. she saw the man standing in the doorway
       of her mother’s room and suspected it was [Appellant]. (Id. at
       9). A.G. also described how the assailant was wearing brown
       Timberland boots. (Id.). A.G. also discussed how her father,
       David Gardner, had been abusive to her mother in the past and
       talked in detail about that relationship. (Id. at 29-31).
             Following her mother’s murder, A.G. moved to Texas to stay
       with her grandparents and began to remember more about what
       she had observed on the night of her mother’s murder. (N.T.,
       Hearing on Tender Years, 2/14/19, at 76). A.G. informed her
       grandmother about what she was remembering and she advised
       A.G. to keep a journal and write down anything else which came
       to mind about what she had observed. (Id.).
             On March 17, 2018, A.G. participated in a follow-up
       interview at Mission Kids. (Id. at 37). The interviewer again
       presented competency questions to A.G., including whether she
____________________________________________


statement to her grandmother indicating Appellant committed the murder had
insufficient indicia of reliability. Appellant’s Brief at 22-23.


                                          - 20 -
J-S52041-20


     knew the difference between the truth and a lie. (Id. at 38). The
     interviewer confirmed in testimony that A.G. appeared to be “just
     as bright and articulate as the first time [the interviewer] spoke
     with her.” (Id.). Prior to the interview, the forensic interviewer
     had been provided with entries from A.G.’s journal. (Id. at 39).
     During the interview, A.G. indicated she learned [Appellant] had
     been identified as a person of interest. (Id. at 40). A.G. stated
     she learned this information from her grandmother, who had
     learned from the police. (Mission Kids Interview, 3/17/18, at 17).
           A.G. told the interviewer that she wanted to participate in a
     follow-up interview because her head was “a little more clear” and
     she was remembering some additional things from the last time
     she spoke with the interviewer. (Id. at 3). Specifically, A.G. was
     remembering some context clues which made her think
     [Appellant] could have been the perpetrator.         (Id.).   A.G.
     remembered how [Appellant] would lean up against the wall at
     the opening to the kitchen while he was watching her mother
     cook. (Id. at 3-4). A.G. stated that the way the assailant was
     standing in the hallway on the night of the murder reminded her
     of the exact way [Appellant] would stand against the wall. (Id.
     at 4). A.G. also provided details regarding the night of the
     murder, which were consistent with the description she had
     previously provided during the February 19 interview. (See
     generally id. at 9-15).
            During the interview, A.G. never identified [Appellant] as
     the individual who committed the murder. (N.T. Hearing on
     Tender Years, 2/14/19, at 40). The interviewer testified that it
     never appeared to her that A.G. was representing anything but
     her own beliefs or memories. (Id.). The interviewer further
     testified that she never had any sort of impression that A.G.’s
     statements came from someone other than herself. (Id. at 41).
           The majority of A.G.’s statements in the Mission Kids
     interview and the statements she made to her grandmother about
     her additional memories were admissible under the Tender Years
     Act….The      content     and     circumstances         of   A.G.’s
     statements…provide sufficient indicia of reliability. A.G. made her
     statements close in time to the event, she had a clear and
     coherent mental state and provided ample detail regarding the
     incident,   which    contains   a    particularized     degree   of
     trusthworthiness. See Walter, supra. A.G. had no apparent or
     obvious motive to fabricate. See id. A.G. was also very articulate
     and was able to describe the incident without any prompting or
     suggestive questioning.      A.G. consistently described what

                                   - 21 -
J-S52041-20


      occurred on the night of the murder and the fact that she
      remembered additional details following the first interview was
      simply the result of A.G. synthesizing context clues in the following
      weeks once she had a chance to calm down[.] Lastly, A.G.
      testified at the Tender Years Act hearing and at trial, and [she]
      was available for cross-examination. Therefore, A.G.’s out of
      court statements…were admissible under the Tender Years
      Exception to the rule against hearsay.

Trial Court Opinion, filed 2/3/2020, at 14-17.

      We find no abuse of discretion in this regard.       See Young, supra.

Specifically, the trial court properly examined the trustworthiness of A.G.’s

out-of-court statements.      In so doing, the trial court considered the

spontaneity of A.G.’s statements, her consistency in making her statements,

her mental state, and her lack of a motive to fabricate. See Walter, supra.

Further, there is no indication A.G. used terms unexpected of a child her age.

See id.

      Simply put, the trial court did not abuse its discretion in concluding the

time, content, and circumstances of A.G.’s statements provide sufficient

indicia of reliability so that the statements were admissible under the Tender

Years Hearsay Act.

      For all of the foregoing reasons, we affirm.

      Affirmed.




                                     - 22 -
J-S52041-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2020




                          - 23 -